DETAILED ACTION
This office action is in response to applicant’s filing dated October 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 
Notice of Change of Examiner
Please note that the Examiner prosecuting this application has been changed to Examiner Rayna B. Rodriguez of Art Unit 1628. Please address all future correspondences to Examiner Rodriguez.

Status of Claims
Claim(s) 1, 31-33, 38, and 39 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed November 3, 2021.  Claims 2-30 and 34-37 were previously canceled. 
without traverse IBET762 as the bromodomain inhibitor species in the reply filed on January 5, 2021.  The requirement is still deemed proper.  Claim(s) 31 and 33 remain withdrawn.
Claims  1, 32 and 38-39 are presently under examination as they relate to the elected species:  IBET762.

Priority
The present application is a CON of US Application No 15/524,953 filed on May 5, 2017, which is a 371 PCT/US2015/059566 filed on November 6, 2015, which claims benefit of US Provisional Application Nos. 62/077,042 and 62/150,110 filed on November 7, 2014 and April 20, 2015, respectively.  The effective filing date of the instant application is November 7, 2014. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 32 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villela et al. (Drugs, 2011, 71(12): 1537-1550, cited in a previous Office Action) in view of Albrecht et al (WO2012/075383 A2) and Gosmini et al (WO 2011/054553 A1).
Regarding claims 1 and 32, Villela teaches a method of treating acute myeloid leukemia with administration of an effective amount of alvocidib (page 1545, right column).
Villela does not teach the administration of the elected I-BET 762.
Albrecht teaches bromodomain inhibitor compounds and uses thereof (Title and abstract); a method for treating a bromodomain-containing protein-mediated disorder in a patient in need thereof comprising administering a BET inhibitor compound (claim 40), wherein the BET protein is BRD4 (claims 41 and 42); wherein the disorder is a proliferative disorder (claim 43) wherein the proliferative disorder is cancer (claim 44); wherein the cancer is acute myelogenous leukemia (claim 46).  Moreover, Albrecht teaches other therapies, chemotherapeutic agents or other anti-proliferative agents may be combined to treat cancer [00170]; in those compositions which comprise an additional therapeutic agent, that additional therapeutic agent and the provided compound may act synergistically; therefore, the amount of additional therapeutic agent in such compositions will be less than that required in a monotherapy utilizing only that therapeutic agent [00206].
Gosmini teaches benzodiazepine bromodomain inhibitor of formula (I) (Title, Abstract, claim 1): 

    PNG
    media_image1.png
    494
    638
    media_image1.png
    Greyscale

Compound 1 is equivalent to instantly claimed compound IBET762.  Moreover, Gosmini teaches bromodomain inhibitors may be useful in the treatment of cancer including hematological (such as leukaemia) (page 15, lines 10-11) and Compound 1 has pIC50 ≥ 6.0 in BRD4 assay (page 40, lines 12-13).  Thus, Gosmini teaches Compound 1 is a BET inhibitor that inhibits BRD4.  
As such, since Villela teaches a method of treating acute myeloid leukemia with administration of an effective amount of alvocidib, since Albrecht teaches a method of treating acute myeloid leukemia comprising administering a BET inhibitor which inhibits BRD4 protein in combination with a chemotherapeutic agent, and since Gosmini teaches that IBET762 is a BET inhibitor that inhibits BRD4 and is useful for treating leukemia, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating acute myeloid leukemia taught by Villela to further administer the BET inhibitor which inhibits BRD4 protein, Compound 1/IBET762 with an expectation of success, since the prior art establishes that BET inhibitors that inhibit BRD4 are useful for treating acute myeloid leukemia.  
prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to utilize the method of treating acute myeloid leukemia comprising administering alvocidib as taught by Villela to further comprise a BET inhibitor, Compound 1/IBET762 as taught by Albrecht and Gosmini.  One would have been motivated to do so because alvocidib and bromodomain inhibits are each individually known to be effective for treating acute myeloid leukemia.  As such, one would have a reasonable expectation that the combination of alvocidib and IBET762 would be therapeutically effective for treating acute myeloid leukemia.

Regarding claims 38 and 39, Albrecht teaches If administered as part of a multiple dosage regimen, the two active agents may be submitted simultaneously, sequentially or within a period of time from one another normally within five hours from one another [0200].  Moreover, Gosmini teaches the compound of formula (I) and pharmaceutically acceptable salts thereof, and the other pharmaceutically active agent(s) may be administered together in a single pharmaceutical composition or separately and, when administered separately this may occur simultaneously or sequentially in any order (page 22, lines 15-18).  Furthermore, the administration sequentially or simultaneously is a matter well within the knowledge of the skilled artisan to determine how and what formulation combination and mode of administration will be appropriate for the patient.
Taken together, all this would result in the practice of the method of claims 1, 32, 38 and 39 with a reasonable expectation of success.

Claims 1, 32 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfax et al (US 2014/0140956 A1, published May 22, 2014) in view of Villela et al. (Drugs, 2011, 71(12): 1537-1550, cited in a previous Office Action) and Gosmini et al (WO 2011/054553 A1).
Fairfax teaches bromodomain inhibitor compounds  and their use in therapy (title and abstract); and compounds are BET (bromodomain and external domain) inhibitor compounds (claims 1 and 10).  Fairfax teaches a method for treating a cancer in a mammal comprising administering a bromodomain inhibitor compound (claim 16); wherein the cancer is acute myeloid leukemia ([0303] and Example 78 [0922]), wherein the BET inhibitor compound is administered in combination with another anticancer (claim 18), wherein the anticancer agent is alvocidib (claim 19).  Moreover, Fairfax teaches because of the potential synergy between BET inhibitors and other cancer therapy, BET inhibitors are combined with other therapies, chemotherapeutic agents, or antiproliferative agents to treat human cancer and other proliferative disorders, including flavopiridol (Alvocidib) [0304].
Fairfax does not explicitly teach the combination of BET inhibitor and alvocidib for treating acute myeloid leukemia or that the BET inhibitor compound is the elected, IBET-762.
However, Villela teaches a method of treating acute myeloid leukemia with administration of an effective amount of alvocidib (page 1545, right column).  Thus, one of ordinary skill in the art would have been motivated to select alvocidib from the list of anticancer agents taught by Fairfax since it was known in the art that alvocidib was useful for treating acute myeloid leukemia.


    PNG
    media_image1.png
    494
    638
    media_image1.png
    Greyscale

Compound 1 is equivalent to instantly claimed compound IBET762.  Moreover, Gosmini teaches bromodomain inhibitors may be useful in the treatment of cancer including hematological (such as leukaemia) (page 15, lines 10-11).
Since Fairfax and Villela suggest a method of treating acute myeloid leukemia comprising administering alvocidib with a BET inhibitor, and since Gosmini teaches that compound 1/IBET762 is a BET inhibitor, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any BET inhibitor) for another (compound 1/IBET762) with an expectation of success, since the prior art establishes that both function in similar manner.

Regarding claims 38 and 39, Moreover, Gosmini teaches the compound of formula (I) and pharmaceutically acceptable salts thereof, and the other pharmaceutically active agent(s) may be administered together in a single pharmaceutical composition or separately and, when 
Taken together, all this would result in the practice of the method of claims 1, 32, 38 and 39 with a reasonable expectation of success.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

CONCLUSION
Claims 1, 32, 38, and 39 are rejected.
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628